DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurz (US 2015/0234454).
Claim 1:
Kurz teach the following subject matter:
A method (figure 1 teaches flowchart (method)) for determining at least one property related to at least part of a real environment, comprising: 
obtaining, from a first camera, a thermal image capturing a real environment (figure 7 and 0109 teaches image capture by infrared thermal camera  show in second row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light);
obtaining, from a second camera, a visual image capturing the real environment (figure 7 and 0109 teach image captured by visible light camera show in first row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light);
detecting that a first portion of the real environment comprises a first class of object based on thermal properties from the thermal image (0109-0110 teach hand being warm (thermal properties) from the thermal image 721, where the first portion and first class of object is the hand, finger and area that warm from touch; above teach real environment); and 
in response to detecting that the first portion of the real environment (figure 7 teaches generated VR view as a response from t1-t4 in detection between thermal and visual image capture above in real environment): 
identifying pixels associated with the first class of object in the visual image (figure 7 and 0109-0114 teach VR view at t1 the pixels of object such as hand and calculator from visual image of Visible View 711; 0015 teach hand (first class object in pixel) on a depth camera image, where depth image is visible light image as disclosed in 0008), and 
excluding the identified pixels from the visual image to perform a computer vision operation (figure 7 teaches AR view (computer vision operation) in image processing which are all pixel of the digital image. 0052 teaches excluding of heat residual which are thermal pixels; 0126 teaches excludes all regions from touch detection that once had a temperature above the temperature of a human body by more than a threshold; 0014 teaches subtract and segmentation (excluding) of for determination of pixels as well; 0015 teach segmentation (excluding) of hand (identified pixel of first class object) from depth camera image (visible image)).
Claim 2:
The method of claim 1, wherein 
the first class of object is associated with an unreliable class of object (above teach first class object; figure 7 teaches where object is hand and finger, where moving of hand and finger are view as unreliable class of object).

Claim 3:
The method of claim 2, wherein 
the unreliable class of object comprises one or more of a group consisting of moving objects and occluding objects (above teaches unreliable class of object; figure 7 frame t2-t3 moving of such object like the finger moving through the frames 712-713; 0006 teaches occluding object that are interacting are considered between motion of real objects and camera).

Claim 4:
The method of claim 1, wherein detecting that the first portion of the real environment comprises the first class of object comprises: 
determining a probability that the first portion of the real environment comprises the first class of object based on the thermal property and a visual property of the visual image (0084-0085 teach determining probability of touch from hand or finger (first class object) mentioned above due to temperature (thermal property) and visual (optical) of the object from the images).

Claim 5:
The method of claim 1, wherein identifying pixels associated with the first class of object in the visual image comprises: 
identifying a first set of pixels in the thermal image corresponding to the first class of object (0014 teaches determine of pixel due to heat (thermal) of the finger (first class object)); and 
mapping the first set of pixels in the thermal image to a second set of pixels in the visual image (figure 7 and 0109-0114, where 0109 teach align (mapping) of images of thermal and visible light, the images are comprise of pixel as mentioned above).

Claim 6:
The method of claim 1, wherein excluding the identified pixels further comprises: 
segmenting the visual image according to the first class of object and pixel information in the visual image (0015 teach segmenting of hand (first class object) on a depth camera image, where depth image is visible light image as disclosed in 0008; the images are comprise of pixel as mentioned above).

Claim 7:
The method of claim 1, wherein the first class of real objects comprises a portion of a user (0005 teach first class real object such as hand involving the user’s hand; 0012 teaches other consideration of time, position, or movement of user finger over sensor/imagers; 0042 teach detecting part of user touching part of object; 0073 teach use hold real object with hand with capture of images in visual light camera and thermal image camera).


Claim 8:
Kurz teach the following subject matter:
A non-transitory computer readable medium comprising computer readable code for determining at least one property related to at least part of a real environment, the computer readable code executable by one or more processors to (0048 teach use of non-transitory for execution code and server (processor); 0146 teach processing device): 
obtain, from a first camera, a thermal image capturing a real environment (figure 7 and 0109 teaches image capture by infrared thermal camera  show in second row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light); 
obtain, from a second camera, a visual image capturing the real environment (figure 7 and 0109 teach image captured by visible light camera show in first row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light); 
detect that a first portion of the real environment comprises a first class of object based on thermal properties from the thermal image (0109-0110 teach hand being warm (thermal properties) from the thermal image 721, where the first portion and first class of object is the hand, finger and area that warm from touch; above teach real environment); and 
in response to detecting that the first portion of the real environment (figure 7 teaches generated VR view as a response from t1-t4 in detection between thermal and visual image capture above in real environment)
identify pixels associated with the first class of object in the visual image (figure 7 and 0109-0114 teach such as VR view at t1 the pixels of object such as hand and calculator from visual image of Visible View 711; 0015 teach hand (first class object in pixel) on a depth camera image, where depth image is visible light image as disclosed in 0008), and 
exclude the identified pixels from the visual image to perform a computer vision operation (figure 7 teaches AR view (computer vision operation) in image processing which are all pixel of the digital image. 0052 teaches excluding of heat residual which are thermal pixels; 0126 teaches excludes all regions from touch detection that once had a temperature above the temperature of a human body by more than a threshold; 0014 teaches subtract and segmentation (excluding) of for determination of pixels as well; 0015 teach segmentation (excluding) of hand (identified pixel of first class object) from depth camera image (visible image)).

Claim 9:
The non-transitory computer readable medium of claim 8, wherein the first class of object is associated with an unreliable class of object (above teach first class object; figure 7 teaches where object is hand and finger, where moving of hand and finger are view as unreliable class of object).

Claim 10:
The non-transitory computer readable medium of claim 9, wherein the unreliable class of object comprises one or more of a group consisting of moving objects and occluding objects (above teaches unreliable class of object; figure 7 frame t2-t3 moving of such object like the finger moving through the frames 712-713; 0006 teaches occluding object that are interacting are considered between motion of real objects and camera).



The non-transitory computer readable medium of claim 8, wherein the computer readable code to detect that the first portion of the real environment comprises the first class of object comprises computer readable code to: 
determine a probability that the first portion of the real environment comprises the first class of object based on the thermal property and a visual property of the visual image (0084-0085 teach determining probability of touch from hand or finger (first class object) mentioned above due to temperature (thermal property) and visual (optical) of the object from the images).

Claim 12:
The non-transitory computer readable medium of claim 8, wherein the computer readable code to identify pixels associated with the first class of object in the visual image comprises computer readable code to: 
identify a first set of pixels in the thermal image corresponding to the first class of object (0014 teaches determine of pixel due to heat (thermal) of the finger (first class object)); and 
map the first set of pixels in the thermal image to a second set of pixels in the visual image (figure 7 and 0109-0114, where 0109 teach align (mapping) of images of thermal and visible light camera, the images are comprise of pixel as mentioned above).

Claim 13:
The non-transitory computer readable medium of claim 8, wherein the computer readable code to exclude the identified pixels further comprises computer readable code to: 
segment the visual image according to the first class of object and pixel information in the visual image (0015 teach segmenting of hand (first class object) on a depth camera image, where depth image is visible light image as disclosed in 0008; the images are comprise of pixel as mentioned above).

Claim 14:
The non-transitory computer readable medium of claim 8, wherein the first class of real objects comprises a portion of a user (0005 teach first class real object such as hand involving the user’s hand; 0012 teaches other consideration of time, position, or movement of user finger over sensor/imagers; 0042 teach detecting part of user touching part of object; 0073 teach use hold real object with hand with capture of images in visual light camera and thermal image camera).

Claim 15:
Kurz teach the following subject matter:
A system (0047 teach system with processing device) for determining at least one property related to at least part of a real environment, comprising: 
one or more processors (0146 teach use of processing device such as microprocessor); and 
one or more computer readable media comprising computer readable code executable by the one or more processors to (0048 teaches non-transitory computer readable medium with execute code): 
obtain, from a first camera, a thermal image capturing a real environment (figure 7 and 0109 teaches image capture by infrared thermal camera  show in second row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light)
obtain, from a second camera, a visual image capturing the real environment (figure 7 and 0109 teach image captured by visible light camera show in first row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light); 
detect that a first portion of the real environment comprises a first class of object based on thermal properties from the thermal image (0109-0110 teach hand being warm (thermal properties) from the thermal image 721, where the first portion and first class of object is the hand, finger and area that warm from touch; above teach real environment); and 
in response to detecting that the first portion of the real environment (figure 7 teaches generated VR view as a response from t1-t4 in detection between thermal and visual image capture above in real environment): 
identify pixels associated with the first class of object in the visual image (figure 7 and 0109-0114 teach such as VR view at t1 the pixels of object such as hand and calculator from visual image of Visible View 711; 0015 teach hand (first class object in pixel) on a depth camera image, where depth image is visible light image as disclosed in 0008), and 
exclude the identified pixels from the visual image to perform a computer vision operation (figure 7 teaches AR view (computer vision operation) in image processing which are all pixel of the digital image. 0052 teaches excluding of heat residual which are thermal pixels; 0126 teaches excludes all regions from touch detection that once had a temperature above the temperature of a human body by more than a threshold; 0014 teaches subtract and segmentation (excluding) of for determination of pixels as well; 0015 teach segmentation (excluding) of hand (identified pixel of first class object) from depth camera image (visible image)).


The system of claim 15, wherein the first class of object is associated with an unreliable class of object (above teach first class object; figure 7 teaches where object is hand and finger, where moving of hand and finger are view as unreliable class of object).

Claim 17:
The system of claim 16, wherein the unreliable class of object comprises one or more of a group consisting of moving objects and occluding objects (above teaches unreliable class of object; figure 7 frame t2-t3 moving of such object like the finger moving through the frames 712-713; 0006 teaches occluding object that are interacting are considered between motion of real objects and camera).

Claim 18:
 The system of claim 15, wherein the computer readable code to detect that the first portion of the real environment comprises the first class of object comprises computer readable code to: 
determine a probability that the first portion of the real environment comprises the first class of object based on the thermal property and a visual property of the visual image (0084-0085 teach determining probability of touch from hand or finger (first class object) mentioned above due to temperature (thermal property) and visual (optical) of the object from the images).

Claim 19:
The system of claim 15, wherein the computer readable code to identify pixels associated with the first class of object in the visual image comprises computer readable code to:
identify a first set of pixels in the thermal image corresponding to the first class of object (0014 teaches determine of pixel due to heat (thermal) of the finger (first class object)); and
map the first set of pixels in the thermal image to a second set of pixels in the visual image (figure 7 and 0109-0114, where 0109 teach align (mapping) of images of thermal and visible light camera, the images are comprise of pixel as mentioned above).

Claim 20:
The system of claim 15, wherein the computer readable code to exclude the identified pixels further comprises computer readable code to:
segment the visual image according to the first class of object and pixel information in the visual image (0015 teach segmenting of hand (first class object) on a depth camera image, where depth image is visible light image as disclosed in 0008; the images are comprise of pixel as mentioned above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hahn et al (US 2006/0257024) teach night vision information system fuses video images from essentially the same location and time but from different spectral regions are fused using weighting factors. The video images are weighted with a globally settable preliminary weighting factor, and an object analysis of the video images is performed. Based on the object analysis the weighting factors are locally adapted in an object-selective manner
Stein et al (US 2008/0036576) teach system including a visible (VIS) camera sensitive to visible light, the VIS camera mounted inside the cabin, wherein the VIS camera acquires consecutively 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663